     Case 2:19-cv-00493-TLN-CKD Document 1 Filed 03/20/19 Page 1 of 14

 1   MATTHEW A. CHIVVIS (CA SBN 251325)
     MChivvis@mofo.com
 2   ELIZABETH A. PATTERSON (CA SBN 286663)
     EPatterson@mofo.com
 3   JENNIFER LUH (CA SBN 319234)
     JLuh@mofo.com
 4   MORRISON & FOERSTER LLP
     425 Market Street
 5   San Francisco, California 94105-2482
     Telephone: 415.268.7000
 6   Facsimile: 415.268.7522

 7   Attorneys for Plaintiffs
     DRISCOLL’S, INC. AND
 8   DRISCOLL’S OF EUROPE B.V.

 9
                                UNITED STATES DISTRICT COURT
10
                              EASTERN DISTRICT OF CALIFORNIA
11
                                       SACRAMENTO DIVISION
12

13
     DRISCOLL’S, INC.,                             Case No.
14
     and                                           COMPLAINT FOR DECLARATORY
15                                                 RELIEF; PATENT INFRINGEMENT;
     DRISCOLL’S OF EUROPE B.V.                     INTERFERENCE; CONVERSION;
16                                                 UNFAIR COMPETITION
                         Plaintiffs,
17
            v.
18                                                 JURY TRIAL DEMANDED
     CALIFORNIA BERRY CULTIVARS, LLC,
19
     and
20
     DOUGLAS SHAW
21
                         Defendants.
22

23

24

25

26

27

28

     COMPLAINT
     CASE NO.
     sf-3986936
     Case 2:19-cv-00493-TLN-CKD Document 1 Filed 03/20/19 Page 2 of 14

 1            For their Complaint, Plaintiffs Driscoll’s, Inc. and Driscoll’s of Europe B.V. (collectively,

 2   “Driscoll’s”) allege against Defendants California Berry Cultivars, LLC (“CBC”) and Dr.

 3   Douglas Shaw (“Shaw”) as follows:

 4                                             THE PARTIES

 5            1.     Driscoll’s, Inc. is a California corporation with its principal place of business in

 6   Watsonville, California. Driscoll’s, Inc. was formerly known as Driscoll Strawberry Associates,

 7   Inc.

 8            2.      Driscoll’s of Europe B.V. is a Dutch corporation with its principal place of

 9   business in Breda, the Netherlands.

10            3.     On information and belief, CBC is a limited liability company organized under the

11   laws of California with places of business throughout the state of California, including in French

12   Camp, Macdoel, Oxnard, and Watsonville, California. The California Department of Food and

13   Agriculture’s Directory of Licensed Nurseries lists CBC’s sales location as 298 West Bowman

14   Road, French Camp, California.

15            4.     On information and belief, Shaw is an individual who is a member of CBC and

16   resides in Davis, California.

17                                      FACTUAL BACKGROUND

18            5.     The families who founded Driscoll’s—many of whom remain involved in the

19   company—farmed strawberries in California’s Pajaro Valley since the late 1800s. What is now

20   Driscoll’s began as the Strawberry Institute of California, a private breeding program that

21   received the first patent on a strawberry variety in 1958. To this day, Driscoll’s continues to

22   breed new berry varieties through traditional plant breeding techniques. These proprietary

23   varieties are available only to Driscoll’s independent farmer growers through a license from

24   Driscoll’s. The farmers grow the fruit to meet Driscoll’s rigorous quality specifications. The

25   fruit is then sold exclusively by Driscoll’s, with Driscoll’s packaging and under the Driscoll’s

26   brand.

27            6.     As with its first patented variety in 1958, Driscoll’s obtains intellectual property

28   rights to protect its investment in developing berry varieties and to promote quality control and

     COMPLAINT
     CASE NO.                                                                                               1
     sf-3986936
     Case 2:19-cv-00493-TLN-CKD Document 1 Filed 03/20/19 Page 3 of 14

 1   brand recognition. This intellectual property protection includes “plant patents” in the United

 2   States under 35 U.S.C. § 161 and “plant breeders’ rights” worldwide under the governing treaty

 3   conventions of the International Union for the Protection of New Varieties of Plants. In this way,

 4   Driscoll’s is not unique. California produces approximately 90 percent of the U.S. strawberry

 5   crop, and the overwhelming majority of strawberries grown in California are patented varieties.

 6   Varieties that the University of California developed and patented are the largest contributor to

 7   California’s strawberry bounty—contributing more than 50 percent of the production in

 8   California—but Driscoll’s and other private plant breeding programs also have patented varieties

 9   producing fruit in the state.

10           7.      In addition to intellectual property protection, Driscoll’s uses contracts to maintain

11   control over its proprietary strawberry varieties. Driscoll’s independent farmer growers, and the

12   nurseries that supply them, enter into agreements specifying that the varieties are owned by

13   Driscoll’s and that they only have the right to grow the varieties for sale of the fruit by Driscoll’s

14   under the Driscoll’s brand. The agreements do not permit growers or nurseries to use the

15   varieties for any other purpose, expressly exclude breeding as a permitted purpose, and prevent

16   the growers or nurseries from transferring the varieties to others and from disclosing any

17   proprietary information about the varieties.

18           8.      In 2014, Shaw left the University of California at Davis, where he ran the

19   University’s strawberry breeding program, and established CBC, a private strawberry breeding

20   company. Shaw is listed as a named inventor on plant patents for more than a dozen strawberry

21   varieties released from the University’s strawberry breeding program. On information and belief,

22   Shaw was on notice before the founding of CBC that the use of patented varieties within a private

23   breeding program would constitute patent infringement, and he knew or should have known that

24   Driscoll’s patented varieties could not be lawfully purchased for use in a breeding program.

25           9.      In May 2017, a Northern District of California jury found that CBC and Shaw had

26   committed willful patent infringement by using eleven of the University’s patented varieties in

27   CBC’s breeding program without the University’s permission. The jury also found that CBC and

28

     COMPLAINT
     CASE NO.                                                                                             2
     sf-3986936
     Case 2:19-cv-00493-TLN-CKD Document 1 Filed 03/20/19 Page 4 of 14

 1   Shaw had engaged in conversion by interfering with the University’s property interests in its

 2   proprietary strawberry breeding material.

 3          10.     During that trial, witness testimony and exhibits publicly revealed that CBC had

 4   improperly used in its breeding program not only the University’s proprietary strawberry

 5   varieties, but also those of Driscoll’s and others. For example, breeding plans filed publicly on

 6   the Northern District of California’s Case Management/Electronic Case Files (“CM/ECF”)

 7   system identify that at least four Driscoll’s patented varieties—Camarillo, AmestiTM, LusaTM, and

 8   MarquisTM—were used in CBC’s breeding program. CBC may have used other Driscoll’s

 9   varieties in its breeding program as well. On information and belief, Shaw prepared CBC’s

10   breeding plans and directed the use of Driscoll’s proprietary strawberry varieties in these plans.

11   On information and belief, Shaw, CBC, CBC’s members or agents, and/or others acting in

12   concert with CBC or Shaw performed crossbreeding using Driscoll’s proprietary strawberry

13   varieties. On information and belief, Shaw, CBC, CBC’s members or agents, and/or others acting

14   in concert with CBC or Shaw could not have obtained these varieties except in contravention of

15   Driscoll’s agreements with its growers and nurseries. Neither Shaw nor CBC informed Driscoll’s

16   of these activities. Driscoll’s did not consent to the use of its proprietary strawberry varieties in

17   this manner, and on information and belief, Shaw and CBC knew or should have known that

18   Shaw, CBC, CBC’s members or agents, and/or others acting in concert with CBC or Shaw were

19   acting in contravention of Driscoll’s agreements with its growers and nurseries. On information

20   and belief, Shaw, CBC, CBC’s members or agents, and/or others acting in concert with CBC or

21   Shaw have had, and still have, possession of progeny that resulted from unauthorized

22   crossbreeding with Driscoll’s proprietary strawberry varieties within this district, including at

23   CBC’s French Camp facilities.

24          11.     The allegations in this Complaint represent a real and immediate controversy

25   regarding Driscoll’s intellectual and tangible property rights, including its right to exclude others

26   from unauthorized use of its proprietary strawberry varieties.

27

28

     COMPLAINT
     CASE NO.                                                                                                3
     sf-3986936
     Case 2:19-cv-00493-TLN-CKD Document 1 Filed 03/20/19 Page 5 of 14

 1                                      THE PATENTS-IN-SUIT

 2          12.     U.S. Plant Patent No. 14,771 (“PP’771”) is entitled “Strawberry Plant Named

 3   ‘Driscoll Camarillo’” and protects Driscoll’s Camarillo strawberry variety and its parts. PP’771

 4   issued on March 11, 2004. Michael Ferguson, Amado Amorao, and Arnoldo Solis, Jr. are named

 5   as inventors and assigned their rights to Driscoll’s, which has been and remains the sole assignee

 6   and owner of PP’771. A true and correct copy of PP’771 is attached as Exhibit 1.

 7          13.     U.S. Plant Patent No. 18,878 (“PP’878”) is entitled “Strawberry Plant Named

 8   ‘DrisStrawTwo’” and protects Driscoll’s AmestiTM strawberry variety and its parts. PP’878

 9   issued on June 3, 2008. Michael Ferguson, Bruce Mowrey, JoAnne Coss, Martin Madesko, and

10   Amado Amorao are named as inventors and assigned their rights to Driscoll’s, which has been

11   and remains the sole assignee and owner of PP’878. A true and correct copy of PP’878 is

12   attached as Exhibit 2.

13          14.     U.S. Plant Patent No. 22,247 (“PP’247”) is entitled “Strawberry Plant Named

14   ‘DrisStrawSixteen’” and protects Driscoll’s LusaTM strawberry variety and its parts. PP’247

15   issued on November 15, 2011. Michael Ferguson is named as an inventor and assigned his rights

16   to Driscoll’s, which has been and remains the sole assignee and owner of PP’247. A true and

17   correct copy of PP’247 is attached as Exhibit 3.

18          15.     U.S. Plant Patent No. 23,400 (“PP’400”) is entitled “Strawberry Plant Named

19   ‘DrisStrawTwentySeven’” and protects Driscoll’s MarquisTM strawberry variety and its parts.

20   PP’400 issued on February 19, 2013. Michael Ferguson and Terrance Moran are named as

21   inventors and assigned their rights to Driscoll’s, which has been and remains the sole assignee

22   and owner of PP’400. A true and correct copy of PP’400 is attached as Exhibit 4.

23                                   JURISDICTION AND VENUE

24          16.     The allegations in this Complaint raise federal questions under 28 U.S.C. §§ 1331

25   and 1338(a), including questions regarding infringement of patent rights pursuant to 35 U.S.C.

26   §§ 163 and 271 that are under the exclusive purview of the federal courts. The remaining

27   allegations in this Complaint involve the same common nucleus of facts as the federal question

28   allegations.

     COMPLAINT
     CASE NO.                                                                                           4
     sf-3986936
     Case 2:19-cv-00493-TLN-CKD Document 1 Filed 03/20/19 Page 6 of 14

 1          17.     Venue is proper pursuant to 28 U.S.C. §§ 1391 and 1400. On information and

 2   belief, Shaw resides within this district and CBC is incorporated in California and maintains

 3   places of business within this district. On information and belief, Shaw, CBC, CBC’s members

 4   or agents, and/or others acting in concert with CBC or Shaw committed acts of infringement

 5   within this district, directed acts of infringement from within this district, and/or have in their

 6   possession, custody, or control progeny resulting from such acts within this district.

 7                                  FIRST CAUSE OF ACTION FOR

 8                     DECLARATORY RELIEF AGAINST CBC AND SHAW

 9          18.     Plaintiff Driscoll’s hereby realleges and incorporates by reference each and every

10   allegation contained in paragraphs 1–17, inclusive, as though fully set forth herein.

11          19.     An actual controversy has arisen and now exists between CBC and Shaw, on the

12   one hand, and Driscoll’s, on the other hand, as to the use, importation, and benefit from Driscoll’s

13   proprietary strawberry varieties and any progeny thereof and the ownership and disposition of any

14   such progeny. This controversy is of sufficient immediacy and reality to warrant the issuance of a

15   declaratory judgment.

16          20.     Driscoll’s seeks a declaratory judgment confirming that (1) unauthorized use

17   (including any breeding program use), importation, and/or propagation (sexual or asexual) of

18   Driscoll’s patented varieties or their parts by Shaw, CBC, CBC’s members or agents, and/or

19   others acting in concert with CBC or Shaw constitutes patent infringement; (2) Driscoll’s is the

20   rightful owner of the intellectual and tangible property rights in its proprietary strawberry

21   varieties and any progeny thereof in the possession of Shaw, CBC, CBC’s members or agents,

22   and/or others acting in concert with CBC or Shaw that could not have been created but for the

23   unauthorized use of those varieties; and (3) Shaw, CBC, CBC’s members or agents, and/or others

24   acting in concert with CBC or Shaw are not bona fide purchasers (or licensees) for value of

25   Driscoll’s proprietary strawberry varieties.

26

27

28

     COMPLAINT
     CASE NO.                                                                                              5
     sf-3986936
     Case 2:19-cv-00493-TLN-CKD Document 1 Filed 03/20/19 Page 7 of 14

 1                                SECOND CAUSE OF ACTION FOR

 2                    INFRINGEMENT OF U.S. PLANT PATENT NO. 14,771

 3                                     AGAINST CBC AND SHAW

 4          21.     Driscoll’s hereby realleges and incorporates by reference each and every allegation

 5   contained in paragraphs 1–20, inclusive, as though fully set forth herein.

 6          22.     CBC and Shaw have infringed and continue to infringe PP’771 in violation of 35

 7   U.S.C. §§ 163 and 271.

 8          23.     Defendants’ unlicensed and unauthorized acts of infringement include (1) direct

 9   infringement by using, importing, and/or asexually reproducing Camarillo, and/or a part thereof

10   (such as its seeds); (2) direct infringement by exercising control over and putting Camarillo,

11   and/or a part thereof, into service from within the United States, where Camarillo, and/or the part

12   thereof, was physically located outside the United States, and receiving the benefit of the use in

13   the United States; (3) causing Camarillo, and/or a part thereof, to be supplied from the United

14   States in such a manner as to actively induce the use, importation, and/or asexual reproduction of

15   Camarillo, and/or a part thereof, with itself or another strawberry variety; and/or (4) indirect

16   infringement by inducing or contributing to the infringement of third parties that used, imported,

17   and/or asexually reproduced Camarillo, and/or a part thereof.

18          24.     Such infringement has been, and continues to be, willful. On information and

19   belief, CBC and Shaw knew of, should have known of, or were willfully blind to the existence of

20   PP’771 and the acts alleged herein that support a finding of infringement, as evidenced by, e.g.,

21   their internal practices, past conduct, general knowledge of Camarillo, and acts to obtain

22   Camarillo without Driscoll’s permission. They proceeded despite an objectively high likelihood

23   that a court would find such use to be infringing.

24          25.     As a result of Defendants’ infringement of PP’771, Driscoll’s has been irreparably

25   harmed and will continue to be harmed unless Shaw, CBC, CBC’s members or agents, and/or

26   others acting in concert with CBC or Shaw are enjoined from infringing PP’771 and dispossessed

27   of any of the fruits of their infringement, including any progeny of Camarillo in their possession,

28   custody, or control.

     COMPLAINT
     CASE NO.                                                                                              6
     sf-3986936
     Case 2:19-cv-00493-TLN-CKD Document 1 Filed 03/20/19 Page 8 of 14

 1                                 THIRD CAUSE OF ACTION FOR

 2                    INFRINGEMENT OF U.S. PLANT PATENT NO. 18,878

 3                                    AGAINST CBC AND SHAW

 4          26.     Driscoll’s hereby realleges and incorporates by reference each and every allegation

 5   contained in paragraphs 1–25, inclusive, as though fully set forth herein.

 6          27.     CBC and Shaw have infringed and continue to infringe PP’878 in violation of 35

 7   U.S.C. §§ 163 and 271.

 8          28.     Defendants’ unlicensed and unauthorized acts of infringement include (1) direct

 9   infringement by using, importing, and/or asexually reproducing AmestiTM, and/or a part thereof

10   (such as its seeds); (2) direct infringement by exercising control over and putting AmestiTM,

11   and/or a part thereof, into service from within the United States, where AmestiTM, and/or the part

12   thereof, was physically located outside the United States, and receiving the benefit of the use in

13   the United States; (3) causing AmestiTM, and/or a part thereof, to be supplied from the United

14   States in such a manner as to actively induce the use, importation, and/or asexual reproduction of

15   AmestiTM, and/or a part thereof, with itself or another strawberry variety; and/or (4) indirect

16   infringement by inducing or contributing to the infringement of third parties that used, imported,

17   and/or asexually reproduced AmestiTM, and/or a part thereof.

18          29.     Such infringement has been, and continues to be, willful. On information and

19   belief, CBC and Shaw knew of, should have known of, or were willfully blind to the existence of

20   PP’878 and the acts alleged herein that support a finding of infringement, as evidenced by, e.g.,

21   their internal practices, past conduct, general knowledge of AmestiTM, and acts to obtain

22   AmestiTM without Driscoll’s permission. They proceeded despite an objectively high likelihood

23   that a court would find such use to be infringing.

24          30.     As a result of Defendants’ infringement of PP’878, Driscoll’s has been irreparably

25   harmed and will continue to be harmed unless Shaw, CBC, CBC’s members or agents, and/or

26   others acting in concert with CBC or Shaw are enjoined from infringing PP’878 and dispossessed

27   of any of the fruits of their infringement, including any progeny of AmestiTM in their possession,

28   custody, or control.

     COMPLAINT
     CASE NO.                                                                                             7
     sf-3986936
     Case 2:19-cv-00493-TLN-CKD Document 1 Filed 03/20/19 Page 9 of 14

 1                                FOURTH CAUSE OF ACTION FOR

 2                    INFRINGEMENT OF U.S. PLANT PATENT NO. 22,247

 3                                     AGAINST CBC AND SHAW

 4          31.     Driscoll’s hereby realleges and incorporates by reference each and every allegation

 5   contained in paragraphs 1–30, inclusive, as though fully set forth herein.

 6          32.     CBC and Shaw have infringed and continue to infringe PP’247 in violation of 35

 7   U.S.C. §§ 163 and 271.

 8          33.     Defendants’ unlicensed and unauthorized acts of infringement include (1) direct

 9   infringement by using, importing, and/or asexually reproducing LusaTM, and/or a part thereof

10   (such as its seeds); (2) direct infringement by exercising control over and putting LusaTM, and/or a

11   part thereof, into service from within the United States, where LusaTM, and/or the part thereof,

12   was physically located outside the United States, and receiving the benefit of the use in the United

13   States; (3) causing LusaTM, and/or a part thereof, to be supplied from the United States in such a

14   manner as to actively induce the use, importation, and/or asexual reproduction of LusaTM, and/or

15   a part thereof, with itself or another strawberry variety; and/or (4) indirect infringement by

16   inducing or contributing to the infringement of third parties that used, imported, and/or asexually

17   reproduced LusaTM, and/or a part thereof.

18          34.     Such infringement has been, and continues to be, willful. On information and

19   belief, CBC and Shaw knew of, should have known of, or were willfully blind to the existence of

20   PP’247 and the acts alleged herein that support a finding of infringement, as evidenced by, e.g.,

21   their internal practices, past conduct, general knowledge of LusaTM, and acts to obtain LusaTM

22   without Driscoll’s permission. They proceeded despite an objectively high likelihood that a court

23   would find such use to be infringing.

24          35.     As a result of Defendants’ infringement of PP’247, Driscoll’s has been irreparably

25   harmed and will continue to be harmed unless Shaw, CBC, CBC’s members or agents, and/or

26   others acting in concert with CBC or Shaw are enjoined from infringing PP’247 and dispossessed

27   of any of the fruits of their infringement, including any progeny of LusaTM in their possession,

28   custody, or control.

     COMPLAINT
     CASE NO.                                                                                             8
     sf-3986936
     Case 2:19-cv-00493-TLN-CKD Document 1 Filed 03/20/19 Page 10 of 14

 1                                 FIFTH CAUSE OF ACTION FOR

 2                    INFRINGEMENT OF U.S. PLANT PATENT NO. 23,400

 3                                    AGAINST CBC AND SHAW

 4          36.     Driscoll’s hereby realleges and incorporates by reference each and every allegation

 5   contained in paragraphs 1–35, inclusive, as though fully set forth herein.

 6          37.     CBC and Shaw have infringed and continue to infringe PP’400 in violation of 35

 7   U.S.C. §§ 163 and 271.

 8          38.     Defendants’ unlicensed and unauthorized acts of infringement include (1) direct

 9   infringement by using, importing, and/or asexually reproducing MarquisTM, and/or a part thereof

10   (such as its seeds); (2) direct infringement by exercising control over and putting MarquisTM,

11   and/or a part thereof, into service from within the United States, where MarquisTM, and/or the part

12   thereof, was physically located outside the United States, and receiving the benefit of the use in

13   the United States; (3) causing MarquisTM, and/or a part thereof, to be supplied from the United

14   States in such a manner as to actively induce the use, importation, and/or asexual reproduction of

15   MarquisTM, and/or a part thereof, with itself or another strawberry variety; and/or (4) indirect

16   infringement by inducing or contributing to the infringement of third parties that used, imported,

17   and/or asexually reproduced MarquisTM, and/or a part thereof.

18          39.     Such infringement has been, and continues to be, willful. On information and

19   belief, CBC and Shaw knew of, should have known of, or were willfully blind to the existence of

20   PP’400 and the acts alleged herein that support a finding of infringement, as evidenced by, e.g.,

21   their internal practices, past conduct, general knowledge of MarquisTM, and acts to obtain

22   MarquisTM without Driscoll’s permission. They proceeded despite an objectively high likelihood

23   that a court would find such use to be infringing.

24          40.     As a result of Defendants’ infringement of PP’400, Driscoll’s has been irreparably

25   harmed and will continue to be harmed unless Shaw, CBC, CBC’s members or agents, and/or

26   others acting in concert with CBC or Shaw are enjoined from infringing PP’400 and dispossessed

27   of any of the fruits of their infringement, including any progeny of MarquisTM in their possession,

28   custody, or control.

     COMPLAINT
     CASE NO.                                                                                             9
     sf-3986936
     Case 2:19-cv-00493-TLN-CKD Document 1 Filed 03/20/19 Page 11 of 14

 1                                  SIXTH CAUSE OF ACTION FOR

 2                    INTENTIONAL INTERFERENCE WITH A CONTRACT

 3                                     AGAINST CBC AND SHAW

 4          41.     Driscoll’s hereby realleges and incorporates by reference each and every allegation

 5   contained in paragraphs 1–40, inclusive, as though fully set forth herein.

 6          42.     Driscoll’s has valid express and implied contracts with its growers and nurseries in

 7   the United States and abroad that forbid, e.g., (1) the sale or transfer of Driscoll’s proprietary

 8   strawberry varieties to third parties and (2) their use for any plant breeding purpose not authorized

 9   by Driscoll’s, including crossbreeding by third parties.

10          43.     On information and belief, CBC and Shaw knew or should have known of

11   Driscoll’s contractual relationship with its growers and nurseries.

12          44.     On information and belief, Shaw, CBC, CBC’s members or agents, and/or others

13   acting in concert with CBC or Shaw have intentionally interfered with the contractual relationship

14   between Driscoll’s and one or more of its growers or nurseries through acts intended and

15   designed to induce breach and/or disruption of said contractual relationship—including by, e.g.,

16   depriving Driscoll’s of the exclusive benefit from the genetics of its proprietary strawberry

17   varieties and contravening the express terms of the contract. On information and belief, such a

18   breach and/or disruption actually occurred, harming Driscoll’s economic interests.

19          45.     Based on the foregoing, Driscoll’s was harmed, and on information and belief, the

20   actions of CBC and Shaw were a substantial factor in causing that harm.

21                                SEVENTH CAUSE OF ACTION FOR

22                            CONVERSION AGAINST CBC AND SHAW

23          46.     Driscoll’s hereby realleges and incorporates by reference each and every allegation

24   contained in paragraphs 1–45, inclusive, as though fully set forth herein.

25          47.     Driscoll’s had and continues to have ownership rights and rights to possession of

26   its proprietary strawberry varieties, including intellectual and tangible property rights.

27          48.     On information and belief, CBC and Shaw intentionally and wrongfully exercised

28   control over Driscoll’s proprietary strawberry varieties and/or intentionally and substantially

     COMPLAINT
     CASE NO.                                                                                             10
     sf-3986936
     Case 2:19-cv-00493-TLN-CKD Document 1 Filed 03/20/19 Page 12 of 14

 1   interfered with Driscoll’s property rights. For example, Shaw, CBC, CBC’s members or agents,

 2   and/or others acting in concert with CBC or Shaw took possession of Driscoll’s proprietary

 3   strawberry varieties and/or used them for crossbreeding purposes without Driscoll’s consent.

 4   These acts contravened Driscoll’s existing contractual restrictions on the use of its proprietary

 5   strawberry varieties. Driscoll’s had a right to possess, and/or maintain ownership of, its

 6   proprietary strawberry varieties at the time of Defendants’ wrongful exercise of control over

 7   Driscoll’s proprietary strawberry varieties and/or Defendants’ interference with Driscoll’s

 8   property rights.

 9          49.     Based on the foregoing, Driscoll’s suffered harm to its contractual relationships

10   and its economic interests. On information and belief, the actions of CBC and Shaw were a

11   substantial factor in causing that harm.

12                                 EIGHTH CAUSE OF ACTION FOR

13                      UNFAIR COMPETITION AGAINST CBC AND SHAW

14          50.     Driscoll’s hereby realleges and incorporates by reference each and every allegation

15   contained in paragraphs 1–49, inclusive, as though fully set forth herein.

16          51.     The actions of CBC and Shaw—e.g., use by Shaw, CBC, CBC’s members or

17   agents, and/or others acting in concert with CBC or Shaw of Driscoll’s proprietary strawberry

18   varieties to further CBC’s own breeding program—constitute unlawful, unfair, and/or deceptive

19   business acts or practices under California Business and Professions Code § 17200 et seq.

20          52.     CBC and Shaw have engaged in numerous unlawful, unfair, and/or deceptive

21   business acts or practices, including, e.g., infringement of Driscoll’s plant patents relating to at

22   least the Camarillo, AmestiTM, LusaTM, and MarquisTM varieties, interference with Driscoll’s

23   express and implied contracts with its growers and nurseries, and conversion of Driscoll’s

24   proprietary strawberry varieties. Shaw, CBC, CBC’s members or agents, and/or others acting in

25   concert with CBC or Shaw obtained Driscoll’s proprietary strawberry varieties by means of these

26   unlawful, unfair, and/or deceptive business practices to the detriment of Driscoll’s and to the

27   benefit of CBC and Shaw. Driscoll’s was irreparably harmed as a proximate result of

28   Defendants’ unlawful, unfair, and/or deceptive acts or practices, and unless Shaw, CBC, CBC’s

     COMPLAINT
     CASE NO.                                                                                               11
     sf-3986936
     Case 2:19-cv-00493-TLN-CKD Document 1 Filed 03/20/19 Page 13 of 14

 1   members or agents, and/or others acting in concert with CBC or Shaw are enjoined, Driscoll’s

 2   will continue to suffer harm.

 3                                         PRAYER FOR RELIEF

 4          WHEREFORE, Driscoll’s prays for judgment as follows:

 5                1. A declaration confirming that (1) unauthorized use (including any breeding

 6                   program use), importation, and/or propagation (sexual or asexual) of Driscoll’s

 7                   patented varieties or their parts by Shaw, CBC, CBC’s members or agents, and/or

 8                   others acting in concert with CBC or Shaw constitutes patent infringement; (2)

 9                   Driscoll’s is the rightful owner of the intellectual and tangible property rights in its

10                   proprietary strawberry varieties and any progeny thereof in the possession of

11                   Shaw, CBC, CBC’s members or agents, and/or others acting in concert with CBC

12                   or Shaw that could not have been created but for the unauthorized use of those

13                   varieties; and (3) Shaw, CBC, CBC’s members or agents, and/or others acting in

14                   concert with CBC or Shaw are not bona fide purchasers (or licensees) of Driscoll’s

15                   proprietary strawberry varieties;

16                2. An injunction forbidding Shaw, CBC, CBC’s members or agents, and/or others

17                   acting in concert with CBC or Shaw from any unlicensed making, using (including

18                   any breeding program use), propagating (whether asexually or sexually), selling,

19                   offering for sale, importing, or exporting of Driscoll’s patented varieties and/or

20                   any progeny thereof, and requiring that Shaw, CBC, CBC’s members or agents,

21                   and/or others acting in concert with CBC or Shaw be dispossessed of Driscoll’s

22                   patented varieties and/or any progeny thereof;

23                3. A constructive trust for transferring to Driscoll’s any intellectual and tangible

24                   property relating to any Driscoll’s proprietary strawberry varieties and any

25                   progeny thereof in the possession, custody, or control of Shaw, CBC, CBC’s

26                   members or agents, and/or others acting in concert with CBC or Shaw, and an

27                   order requiring the execution of any necessary assignments to effect such transfer;

28                4. Damages under 35 U.S.C. §§ 284 and 285 in an amount to be proven at trial;

     COMPLAINT
     CASE NO.                                                                                             12
     sf-3986936
     Case 2:19-cv-00493-TLN-CKD Document 1 Filed 03/20/19 Page 14 of 14

 1                5. General and special damages in an amount to be proven at trial;

 2                6. A finding of willfulness and punitive, exemplary, and enhanced damages and any

 3                   other damages authorized by law;

 4                7. Restitution and disgorgement of Defendants’ unjust enrichment, in an amount to

 5                   be proven at trial;

 6                8. Attorney fees and costs of suit;

 7                9. Prejudgment and post-judgment interest as authorized by law; and

 8                10. Such other and further relief as the Court may deem proper.

 9

10                                         DEMAND FOR JURY TRIAL
11          Driscoll’s demands a trial by jury as to all issues so triable.
12

13   Dated: March 20, 2019                              MORRISON & FOERSTER LLP
14

15                                                      By:   /s/ Matthew A. Chivvis
                                                              Matthew A. Chivvis
16

17                                                            Attorneys for Plaintiffs
                                                              DRISCOLL’S, INC. AND
18                                                            DRISCOLL’S OF EUROPE B.V.

19

20

21

22

23

24

25

26

27

28

     COMPLAINT
     CASE NO.                                                                                         13
     sf-3986936
